DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Regarding the combination of Yamazaki, Prushinsky, and Kang applied to claim 1 the applicant argues that the burr disclosed in Kang is not related to any laser processing. However, it is noted that claim 1 not recite laser processing and that the rejection does not rely on any references as teaching laser processing.
The applicant argues that the material used for the polarization film of Prushinsky is plastic, not metal.  However, it is noted that claim 1 recites that the first burr is disposed on the side surface of the first film, not that the first burr is disposed on the polarizing film. Yamazaki does disclose that the first film can be formed of a metal material.
The applicant argues that "the office action relies on Yamazaki modified by Prushinsky such that the first film is a polarization film". It is noted that claim 1 recites that the polarization film is on the second surface, and the office action recites "It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second film 300 of Yamazaki as a polarizing film as taught by Prushinsky”.
The examiner maintains that the combination of Yamazaki, Prushinsky, and Kang teaches the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (U.S. Pub #2016/0147109), in view of Prushinsky et al (U.S. Pub #2013/0169515), in view of Kang et al (U.S. Pub #2015/0340640).
With respect to claim 1, Yamazaki teaches a display device, comprising: 
a display panel (Fig. 5, 20) including a first surface, a second surface opposite to the first surface, and an outermost side surface; 
a first film (Fig. 5, 100) beneath the first surface of the display panel; and 
a second film (Fig. 5, 300) on the second surface of the display panel.
Yamazaki does not teach 
a polarizing film on the second surface of the display panel.
Prushinsky teaches a display panel, wherein a first and/or second film (Figs. 1 and 2, layers 100 and 300) on the surface of the display panel is a polarizing film (Paragraph 84); wherein polarizing film 300 is on the second surface of the display panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second film 300 of Yamazaki as a polarizing film as taught by Prushinsky in order to provide polarization of light in emission directions (Paragraph 84).
Yamazaki and Prushinsky, does not teach that the first film includes a first burr adjacent to an outmost side surface of the first film.
Kang teaches a display device comprising a film, wherein the film includes a burr (Fig. 4C, 161 and Paragraph 88-89).  It would have been obvious to one of 

With respect to claim 8, Yamazaki teaches that the outermost side surface of the first film, and the outermost side surface of the display panel, and the outermost side surface of the polarizing film are inclined with respect to the first surface of the display panel (Fig. 5C).  
With respect to claim 9, Yamazaki teaches that the outermost side surface of the display panel, the outermost side surface of the first film, and the outermost side surface of the polarizing film are connected to each other (Fig. 5C).  
With respect to claim 10, Yamazaki teaches that one of the outermost side surface of the display panel, the outermost side surface of the first film, and the outermost side surface of the polarizing film has a first angle with respect to the first surface of the display panel (Fig. 5B, the side surface of the display has an angled surface), 
wherein another one of the side surface of the display panel, the side surface of the first film, and the side surface of the polarizing film has a second angle different from the first angle with respect to the first surface of the display panel (Fig. 5B, the side surface of the support film has a vertical surface).  
claim 12, Yamazaki teaches that the first film includes polyethylene terephthalate (PET) (Paragraph 316).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Prushinksy, and Kang, in view of Sakamoto et al (U.S. Pub #2015/0340661).
With respect to claim 11, Yamazaki does not teach that one of the outermost side surface of the display panel, the outermost side surface of the first film, and the side surface of the polarizing film has a curvature.
Sakamoto teaches that one of the side surface of a display panel, the side surface of a support film, and the side surface of a polarizing film has a curvature (Fig. 6, 40). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the second surface of Yamazaki with a curved surface as taught by Sakamoto in order to avoid damaging the structure during the separation process (Paragraph 100).

Allowable Subject Matter
Claims 13, 14, 16, 17, and 19-27 are allowed.
Claims 2, 3, 5, 7, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826